Citation Nr: 1124276	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for costochondritis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an upper gastrointestinal disorder.

4.  Entitlement to service connection for degeneration of the neck.  

5.  Entitlement to service connection for left wrist carpal tunnel syndrome.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1973 and from June 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Muskogee, Oklahoma, which, in relevant part, continued a noncompensable rating for costochondritis; denied service connection for bilateral hearing loss, an upper gastrointestinal disability, degeneration of the neck, and left wrist carpal tunnel syndrome; and denied reopening a claim for service connection for migraine headaches.  

During the current appeal and specifically in the May 2009 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  Later, in a February 2011 submission, the Veteran withdrew his hearing request.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).

Further review of the claims folder indicates that the Veteran brought a claim for service connection for depression when he brought his other claims for compensation.  He initiated an appeal of his depression claim in his June 2008 Notice of Disagreement but failed to perfect that issue in his timely May 2009 Substantive Appeal.  The RO did not certify the issue to the Board.  Thus, this issue is not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Rather, in his February 2011 statement, he stated that he wanted additional records obtained so that the Board could consider the claim in the first instance.  The issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims for service connection for degeneration of the neck and for left wrist carpal tunnel syndrome, as well as the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for migraine headaches, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has withdrawn his appeal seeking a compensable rating for costochondritis and service connection for bilateral hearing loss and an upper gastrointestinal disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal (pertaining to the costochondritis, hearing loss, and upper gastrointestinal disorder claims) by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 22, 2011, the Veteran submitted a letter expressing his desire to withdraw his claims for a compensable rating for costochondritis and for service connection for bilateral hearing loss and an upper gastrointestinal disability.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (when a claim is withdrawn by a veteran, it ceases to exist, is no longer pending, and is not viable).

As of February 22, 2011, the Board had not yet issued a final decision on these issues.  Thus, the Veteran's withdrawal of these claims is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2010).

Because the Veteran has clearly expressed his desire to terminate his appeal for these particular benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on this aspect of his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate, and the Veteran's appeal of these claims should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The claims for a compensable rating for costochondritis and for service connection for bilateral hearing loss and an upper gastrointestinal disability are dismissed.


REMAND

The Veteran's February 2011 statement indicates that he has had treatment and diagnoses of a neck degeneration disability, left carpal tunnel syndrome, and migraines at the VA Outpatient Clinic in Lawton, Oklahoma.  He requests that the Board obtain and consider treatment records from this medical facility.  Significantly, some of these records are on file but only those reflecting treatment through July 2008.  When additional evidentiary development is necessary, the RO, not the Board, must undertake the task.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  The Board notes that the Veteran's remaining claims for a neck degeneration disability, carpal tunnel syndrome, and migraines were all denied for lack of a current disability.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder records of any neck, left carpal tunnel syndrome, and headache treatment that the Veteran may have received at the VA Outpatient Clinic in Lawton, Oklahoma since July 2008.  All efforts to obtain these VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Then, the RO/AMC should readjudicate the claims remaining on appeal:  service connection for degeneration of the neck, service connection for left wrist carpal tunnel syndrome, and whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for migraine headaches.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


